DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14) and species 1 - Figure 1 and subspecies A in the reply filed on 6/29/22 without traverse is acknowledged.  Claims 3, 6, 8, 10-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  It is noted that claim 3 is withdrawn as species 1 has no “cooled refrigerant stream” as recited and claim 6 is withdrawn as species 1 does not have a first vessel and a second vessel.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Specification
The amendment to the specification dated 6/29/22 is entered.
Drawings
The drawings filed 1/23/2020 appear acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 2, the recitation, “step (c)” is indefinite for reintroducing another step (c) and it is unclear if this is a second step (c) or is referring to --the step (c)--.
	In regard to claim 4, the recitation, “step (a)” is indefinite for reintroducing another step (a) and it is unclear if this is a second step (a) or is referring to --the step (a)--.
	The recitation of claim 4 is additionally unclear as it is not clear what stream is substantially constant.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limb (GB 2069119).
	In regard to claim 1, Limb teaches a method for re-condensing a boil-off gas stream (21) comprising natural gas from a storage tank (1), the method comprising: 
(a) at least partially condensing the boil-off gas stream (21) in a first heat exchanger (2, 3) against a two phase refrigerant stream (30) to form an at least partially condensed boil-off gas stream (22) and a gaseous refrigerant stream (part of 28), the two phase refrigerant stream (30) comprising no more than 5 mol% hydrocarbons and at least 90 mol% of nitrogen (page, 2, line 60-65, refrigerant is nitrogen), the two-phase refrigerant stream (nitrogen, 30) having a gas phase portion (gas) and a liquid phase portion (liquid) in the first heat exchanger (2, 3) (page 2, line 120-125); 
(b) returning the at least partially condensed boil-off gas stream (22) to the storage tank (1); 
(c) heating the gaseous refrigerant stream (part of 28) in a second heat exchanger (4, 5, 6) against a high pressure refrigerant stream (25) to form a warmed refrigerant stream (28, 23); 
(d) compressing the warmed refrigerant stream (28, 23) in a compression system (7, 9) to form a compressed refrigerant stream (after 9 at least); 
(e) cooling the compressed refrigerant stream (after 9 at least) in a third heat exchanger (11) to form the high pressure refrigerant stream (25); 
(f) cooling the high pressure refrigerant stream (35) against the gaseous refrigerant stream (part of 28) in the second heat exchanger (4, 5, 6) to form a cooled high pressure refrigerant stream (25 after at least some cooling);
(g) separating the cooled high pressure refrigerant stream (25 after at least some cooling) into a first portion (toward 30) and a second portion (26); 
(h) expanding the second portion (26) of the cooled high pressure refrigerant stream (25 after at least some cooling) to form an expanded refrigerant stream (27).  
In regard to claim 2, Limb teaches (i) combining the expanded refrigerant stream (27) with the gaseous refrigerant stream (part of 28) before performing at least a portion of the step (c) (see figure).  
In regard to claim 4, Limb teaches that the step (a) further comprises at least partially condensing the boil-off gas stream (21) in the first heat exchanger (3, 2) at a substantially constant temperature (since saturated vapor being condensed occurs at the condensation temperature, per thermodynamic laws) against the two phase refrigerant stream (30) to form the at least partially condensed boil-off gas stream (22) and the gaseous refrigerant stream (part of 28).  
In regard to claim 7, Limb teaches that the two phase refrigerant stream (30) comprises at least 99% nitrogen (refrigerant is nitrogen, page 2, line 60).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limb (GB 2069119) in view of Pozivil (US 2007/0068176).
Limb teaches most of the claim limitations but does not explicitly teach maintaining the boil-off gas at a pressure that is no more than 110% of a pressure of the storage tank during the performance of steps (a) and (b).  However, Pozivil explicitly teaches that it is well known to providing cooling to a natural gas storage tank and to maintain the pressure of a storage tank of natural gas (para. 29).  Therefore it would have been obvious to a person of ordinary skill in the art to operate the pump of Limb to maintain the pressure of the storage tank at the tank pressure (this being 100%) and thereby maintain the desired pressure and temperature conditions of the natural gas in the storage tank.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limb (GB 2069119) in view of Proctor (US 3302416).
	Limb teaches most of the claim limitations but does not explicitly teach condensing a natural gas stream against the gaseous refrigerant stream in the second heat exchanger.  However, Proctor teaches it is well known to provide liquefaction of natural gas (2)(column 2, line 37-40) against a gaseous refrigerant stream (see gas toward line 16) of a nitrogen refrigeration circuit (column 2, line 72) in a second heat exchanger (see heat exchanger formed by at least parts 3, 4, 6, 7; column 3, line 4) for storage in a natural gas storage tank (8) and further teaches cooling of a first heat exchanger (25) with the nitrogen refrigeration circuit.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Limb to condense a natural gas stream against the gaseous refrigerant stream in the second heat exchanger for the purpose of providing liquefaction of natural gas for storage thereof for shipping to market. 































Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 29, 2022